Case 2:21-cv-00678-JS-AYS Document 53-1 Filed 05/24/21 Page 1 of 1 PagelD #: 314

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

In re Hain Celestial Heavy Metals Case No, 2:21-cv-00678-IS-AYS
Baby Food Litigation

This Document Relates to: AFFIDAVIT IN SUPPORT OF
Henry, et al. v. Hain Celsetial Group, (Case No. 21-cv-01293) MOTION TO ADMIT COUNSEL

 

 

 

 

Mcekeon, et al. v. Hain Celestial Group, (Case No. 21-cv-00938) PRO HAC VICE

|, Catherine Sung-Yun K, Smith , being duly sworn, hereby depose and say as

follows:

1, |am a(n) Partner with the law firm of Gustafson Gluek PLLC

zh | submit this affidavit in support of my motion for admission to practice pro hac vice in
the above-captioned matter.

3; As shown in the Certificate)s) of Good Standing annexed hereto, | am a member in good
standing of the bar of the state(s) of Minnesota :

4, There are no pending disciplinary proceedings against me in any state or federal court true

5. | Have not been convicted of a felony. If you have, please describe facts and

circumstances.

6. | _Have not been censured, suspended, disbarred or denied admission or

readmission by any court. If you have, please describe facts and circumstances.

7. Attorney Registration Number(s) if applicable: 353723

8. Wherefore, your affiant respectfully submits that s/he be permitted to appear as counsel and
advocate pro hac vice in case _@"<"™=" for Plaintiffs Kelly McKeon, Renee Bryan, Marilyn Cason, Naja A.

Henry, Chanel J. Jackson, Alexis Dias and Holly Buffinton.

Date 5/21/21
Hennepin County MN

Signature of Movant

Firm Name Gustafson Gluek PLLC

Address 120 South 6th Street
NOTARIZED Suite 2600

Minneapolis, MN 55402

 

 

Subscribed and sworn to before me
Email csmith @gustafsongluek.com

this J, day of May, 2021.
Phone (612) 333-8844

Notary Public

 

 

 

 

 

SARAH A MOEN
Notary Public
State of Minnesota
My Commission Expires
January 31, 2023

 

 

 

 
